IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEAN COULTER,                         : No. 402 WAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
MARY SUZANNE RAMSDEN,                 :
STEPHANIE ANDERSON, RAPHAEL           :
RAMSDEN & BEHERS, DENNIS              :
MCCURDY, AND THOMAS DOERR,            :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.